ON PETITION FOR REHEARING.
In this case the defendants have filed a petition for rehearing, urging, among other points, that this court should have regard to the motives which petitioners claim have actuated the plaintiffs in bringing this action. Their contention is that the actual plaintiffs are only nominal parties, and that the real party in interest in the background is the Grand Forks Gas & Electric Company, a private corporation, which heretofore has been furnishing light to the city and its inhabitants, and whose business interests, as is claimed, are seriously threatened by the construction of the electric light plant in question. It is true that the evidence tends to show that some of the plaintiffs' — not all of them — were influenced by the officers of said corporation in instituting the action, and the question of the plaintiffs’ motives was certainly called to the attention of this court upon the argument. In disposing of the case we did not allude to this feature, not because it was overlooked by the Court, as counsel suggest, but for the reason that, in our opinion, the plaintiffs’ motives in bringing this action are not pertinent to any issue presented in the case, and hence should properly be excluded from our consideration. If there had been no private corporation within the city whose financial interests were to be incidentally affected by the erection of the electric light plant in question, the grounds of the present action would be unchanged, such grounds not depending at all upon any private interests, but resting wholly upon matters of public concern. The right of a taxpayer to institute an action to *13enjoin municipal officers from unlawfully dissipating public funds is a right common to all taxpayers, great and small, and mere private interests are not necessarily involved in suits of this character to any perceptible extent. In the case under consideration, the essential facts being conceded, the only questions to be disposed of by this Court related to the legality or illegality of the contracts in question and of the further expenditure of public funds contemplated as arising out of the performance of said contracts. Whether, in bringing this action, the plaintiffs’ motives are laudable or otherwise, is as foreign to the question involved in this record as would be the question of the motives of the defendants, who are officers of the city corporation, in entering into the contracts under the conditions existing at the time the contracts were signed. Motives are often important, but here they cut no figure whatever., The crucial question in the case is one of power. The case necessarily turns upon the answer to the inquiry whether the city officials, in entering into the enterprise of building and equipping the electric plant, .did so lawfully, or was their action taken in violation of law? We have discussed this question fully in the opinion handed down, and we shall not reiterate here 'what was there said further than to observe that reflection has served to strengthen our views upon all of the essential features of the case.. The charter provisions which the defendants, as city officials, have seen fit to ignore, or squarely violate, are of a general and fundamental character, and are such as are common to a large number of cities which have already organized under the general law governing the organization of cities in this state, and must govern in the future until repealed. This charter was adopted after mature deliberation, and embraces many checks and safeguards of the highest value to the citizen and taxpayer. If the wise restraints of the city charter here referred to may be set aside at the mere will or caprice of city officials, we are aware of no instrumentalities in the law sufficiently potent to prevent municipal officers, upon any plea of expediency, or to satisfy popular clamor, or at their caprice, from violating the law by diverting the public funds into illegal channels of expenditure.
The petitioners have further reiterated their principal contention upon the argument, to the effect that the taxpayers, who are the plaintiffs, and, perforce, the champions of the public interests, in this case, have, by their delay in bringing this action, been guilty of such laches as should estop them from pointing out the public wrong in question, and demanding that it shall go no further. Answering this position, it will suffice to say that it is unnecessary to hold in this case, that, the doctrine of laches, as contended for, can never be invoked in any case of this nature, although we are strongly inclined to that view. In the case at bar the record fails to show that these plaintiffs, or any of them, knew, or were ever advised, at any time prior to the verification of the complaint, that an electric light plant, to be owned by the city, had not been *14mentioned either in the annual tax levy or annual appropriation bill for the fiscal year in question. These omissions of the city, council are the essential facts upon which the action arose, and with reference to the question of laches the burden is upon the defense to show when these facts became known to the plaintiffs. Until known, time would not begin to run upon which laches could be predicated. Until these vital facts were made known, the plaintiffs, in common with all citizens within the city, would certainly be justified in assuming that any city improvement coming within their observation was one which the authorities had a- lawful right to construct. Prima facie, at least, the actions of all public officers with respect to their official duties are supposed to be lawful, and are entitled to be so considered by all persons, until the contrary appears. It follows that plaintiffs are not shown to be at fault in their delay in bringing the action, and hence not. shown to be guilty of laches.
The petitioners further contend that, while the illegality of the contracts in question might prevent a recovery in an action at law brought against the city by the contractors for their stipulated compensation for performing the work and furnishing the material for the plant, yet, nevertheless, in a case like this, where the city officers who are defendants are not resisting the payment of the contractors, but, on the contrary, are ready, willing, and anxious to pay them out of the public funds in the treasury of the city, that a court of equity ought not to enjoin such payment. We can conceive of nothing more detrimental to the public interests, and nothing more subversive of the established principles of law and justice, than the rule suggested; and we think no authority can be found to support any such rule. The logic of' this contention is that in cases where city officers controlling the public funds have seen fit to enter into contracts in defiance of express charter provisions, and the contractors have performed the work, in whole or in part, it then should be left to the election of such officers to determine whether the public funds should or should not be unlawfully abstracted from the city treasury to pay such contractors, and that in such cases courts of equity should not be permitted to interfere with the plans of such officers by enjoining them from an unlawful disbursement of public money. But, accepting this as a proper exposition of the law applicable to such cases, what becomes of the restrictions which the legislature has seen fit to impose upon municipal officers by way of limiting their powers and regulating the manner of exercising such authority as has been conferred upon them by the legislature? Under the rule contended for, courts of equity must stand aside, and allow that which was unlawfully begun to be completed in defiance of the law. But, fortunately for the cause of law and good government the precise opposite is the settled practice of the courts. It is, and long has been, the conceded province of a court of equity to restrain the unlawful plans and *15purposes of public officials in cases where the same threatened in large measure to dissipate the public funds. Such a case is clearly presented by the facts disclosed in the record before us.
(76 N. W. Rep. 292.)
The petition is denied.
All concur;